Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 17/209,208 which was filed on 3/22/2021 claiming foreign application CHINA 202010938312.2 filed 9/9/2020.  Claims 1-15 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed an abstract idea without significantly more. The claims recite determining a graph with relationships between nodes, acquiring time characteristics for the nodes, sorting, and obtaining a directional relationship between nodes.
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor and a memory” nothing in the claim element precludes the step from practically being performed in the mind. For example, determining a database graph and performing operations on that data structure are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims only recite two additional elements – a processor and a memory. The processor and memory in the steps are recited at a high-level of generality (i.e., as a generic computer function of receiving request and returning data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Dependent claims 2-5, 7-10, and 12-15 recite additional elements merging and removing edges, defining a two-way edge, using aggregate functions, and determining co-occurrences amongst the subjects. These additional elements amount to no more than part of the abstract idea or mere extra-solution activity.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and memory to perform the steps or the additional elements from the dependent claims amounts to no more than part of the abstract idea, mere extra-solution activity, and mere instructions to apply the exception using a generic computer component. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 10-11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston, JR. et al. (US2003/0204130), hereinafter Colston, in view of Morsi et al. (US2014/0280302), hereinafter Morsi.

Regarding Claim 1:
teaches:
A method for converting an undirected relationship to a directed relationship, comprising: determining undirected relationships between a plurality of subjects based on time characteristics of co-occurrences among the plurality of subjects (Colston, [0011, 0022, 0025], note monitoring proximity and time interaction of individuals through electronic devices.  This is interpreted as determining undirected relationships between subjects based on time characteristics of co-occurrences); 
acquiring time characteristic intervals of edges between an individual subject and related subjects thereof from the undirected relationships, wherein a time characteristic interval of an edge represents that the individual subject and a related subject co-occurred within the time characteristic interval (Colston, [0011, 0022, 0025], note monitoring/acquiring proximity and time interaction duration of individuals through electronic devices.  Time interaction durations is a time characteristic interval of edges between subjects that co-occurred within the time interval); 
sorting the time characteristic intervals, and traversing the time characteristic intervals according to a sorted order, to find a target time characteristic interval not overlapping with a traversed time characteristic interval (Colston, figures 2-3, [0011, 0025, 0030], note analysis the proximity and time interval data; note sorting and traversing the time characteristic intervals to find.  This would find target time intervals overlapping and not overlapping); 
While Colston teaches acquiring and using time-series data, Colston doesn’t specifically teach the use of a graph and directed edges.  However, Morsi is in the same field of endeavor, data analysis, and Morsi teaches:
determining a graph of undirected relationships (Morsi, [0014-0015], note the graph edges may be directed or undirected)
acquiring time characteristic intervals of edges between an individual subject and related subjects thereof from the graph of the undirected relationships (Morsi, [0005, 0015, 0033], note traversing the graph based on time-based criteria means time characteristic intervals were acquired);
sorting the time characteristic intervals, and traversing the time characteristic intervals according to a sorted order, to find a target time characteristic interval not overlapping with a traversed time characteristic interval (Morsi, [0015, 0033-0035], note traversing the graph based on time-based criteria)
obtaining a directed one-way edge of the individual subject, by using a related subject corresponding to the target time characteristic interval as an end vertex of the directed one-way edge and using the individual subject as a start vertex of the directed one-way edge (Morsi, [0014-0015, 0023-0026, 0033-0035], note obtaining directed edges with time attributes as the end vertex and the subject as the start vertex.  When combined with the previous references this would include the time attributes as taught by Colston).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Morsi because this would improve the efficiency of the system (Morsi, [0014, 0036]).

Regarding Claim 5:
Colston as modified shows the method as disclosed above;
Colston as modified further teaches:
determining the time characteristics of co-occurrences among the plurality of subjects based on a time of the earliest co-occurrence and a time of the most recent co-occurrence (Colston, figures 2-3, [0011, 0025, 0030], note analysis the proximity and time interval data; note sorting and traversing the time characteristic intervals.  This would include earliest co-occurrence and most recent) (Morsi, [0015, 0033-0035], note traversing the graph based on time-based criteria);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Morsi because this would improve the efficiency of the system (Morsi, [0014, 0036])

Claim 6 discloses substantially the same limitations as claim 1 respectively, except claim 6 is directed to a device with memory and processors (Colston, figure 1, note example electronic device contain memory and processors) (Morsi, figure 6, note memory and processor) while claim 1 is directed to a method. Therefore claim 6 is rejected under the same rationale set forth for claim 1.

Claim 10 discloses substantially the same limitations as claim 5 respectively, except claim 10 is directed to a device with memory and processors (Colston, figure 1, note example electronic device contain memory and processors) (Morsi, figure 6, note memory and processor) while claim 5 is directed to a method. Therefore claim 10 is rejected under the same rationale set forth for claim 5.

Claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a non-transitory computer-readable storage medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a non-transitory computer-readable storage medium while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5. 

Claim Rejections - 35 USC § 103

Claim(s) 2-3, 7-8, and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Morsi and Jain et al. (US11360987), hereinafter Jain.

Regarding Claim 2:
Colston as modified shows the method as disclosed above;
Colston as modified further teaches:
removing one-way edges having opposite directions between two individual subjects, to obtain a graph of one-way edges of the graph of undirected relationships (Morsi, [0004], note redundant data may be removed).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Morsi because this would improve the efficiency of the system (Morsi, [0014, 0036]) 
While Colston as modified teaches data modifications to time-series data used for graphs, Colston as modified doesn’t specifically teach merging and removing one-way edges.  However, Jain is in the same field of endeavor, data analysis, and Jain teaches:
merging directed one-way edges of a plurality of individual subjects in the graph of undirected relationships (Jain, claim 1, note merging records that include directed edges.  Merging and removing edges are general data operations performed on data structures and when combined with the previous references this would be for the time-series data and graphs as taught by Colston and Morsi); and 
removing one-way edges having opposite directions between two individual subjects, to obtain a graph of one-way edges of the graph of undirected relationships (Jain, column 14 lines 6-25, column 15 lines 19-30, column 18 lines 41-64, note removing data which may include directed edges. Merging and removing edges are general data operations performed on data structures and when combined with the previous references this would be for the time-series data and graphs as taught by Colston and Morsi).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Jain because this would decrease computational requirements of the system (Jain, column 15 lines 19-30).

Regarding Claim 3:
Colston as modified shows the method as disclosed above;
Colston as modified further teaches:
in response to there being no one-way edge between an individual subject and a related subject thereof in the graph of undirected relationships, marking an edge between the individual subject and the related subject thereof as a two-way edge, to obtain a graph of two-way edges of the graph of undirected relationships (Colston, [0011, 0022, 0025, 0030], note monitoring proximity and time interaction of individuals through electronic devices; note the absence of one-way edge relationship data and the edge is marked as two-way edges by default) (Morsi, [0014-0015, 0023-0026, 0033-0035], note graphs may be both directed and undirected).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Morsi because this would improve the efficiency of the system (Morsi, [0014, 0036]).

Claim 7 discloses substantially the same limitations as claim 2 respectively, except claim 7 is directed to a device with memory and processors (Colston, figure 1, note example electronic device contain memory and processors) (Morsi, figure 6, note memory and processor) while claim 2 is directed to a method. Therefore claim 7 is rejected under the same rationale set forth for claim 2.

Claim 8 discloses substantially the same limitations as claim 3 respectively, except claim 8 is directed to a device with memory and processors (Colston, figure 1, note example electronic device contain memory and processors) (Morsi, figure 6, note memory and processor) while claim 3 is directed to a method. Therefore claim 8 is rejected under the same rationale set forth for claim 3.

Claim 12 discloses substantially the same limitations as claim 2 respectively, except claim 12 is directed to a non-transitory computer-readable storage medium while claim 2 is directed to a method. Therefore claim 12 is rejected under the same rationale set forth for claim 2.

Claim 13 discloses substantially the same limitations as claim 3 respectively, except claim 13 is directed to a non-transitory computer-readable storage medium while claim 3 is directed to a method. Therefore claim 13 is rejected under the same rationale set forth for claim 3.

Claim Rejections - 35 USC § 103

Claim(s) 4, 9, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colston in view of Morsi, Jain, and Gonzalez et al. (GraphX: Graph Processing in a Distributed Dataflow Framework), hereinafter Gonzalez.

Regarding Claim 4:
Colston as modified shows the method as disclosed above;
Colston as modified further teaches:
determining a graph of directed edges between individual subjects and related subjects thereof in the graph of undirected relationships, wherein the graph of directed edges includes a one-way edge and a two-way edge (Colston, [0011, 0022, 0025, 0030], note monitoring proximity and time interaction of individuals through electronic devices) (Morsi, [0014-0015, 0023-0026, 0033-0035], note graphs may be both directed and undirected; note obtaining directed edges with time attributes as the end vertex and the subject as the start vertex.  When combined with the previous references this would include the time attributes as taught by Colston)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Morsi because this would improve the efficiency of the system (Morsi, [0014, 0036])
While Colston as modified teaches undirected and directed graphs, Colston as modified doesn’t specifically teach using SPARK-GraphX.  However, 
determining a graph of directed edges between individual subjects and related subjects thereof in the graph of undirected relationships based on SPARK-GraphX by using an aggregate function of GraphX (Gonzalez, sections 3.2, 3.3, 4.1, 5, 5.1, note the use of SPARK-GraphX for determining graphs.  When combined with the previously cited references this would be for the unidirectional and directional graphs as taught previously)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gonzalez because this would improve the performance of the system (Gonzalez, abstract, sections 5.2 and 8).

Claim 9 discloses substantially the same limitations as claim 4 respectively, except claim 9 is directed to a device with memory and processors (Colston, figure 1, note example electronic device contain memory and processors) (Morsi, figure 6, note memory and processor) while claim 4 is directed to a method. Therefore claim 9 is rejected under the same rationale set forth for claim 4.

Claim 14 discloses substantially the same limitations as claim 4 respectively, except claim 14 is directed to a non-transitory computer-readable storage medium while claim 4 is directed to a method. Therefore claim 14 is rejected under the same rationale set forth for claim 4. 
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314. The examiner can normally be reached M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        12/6/2022

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152